Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

4. (AMENDED) A computer-implemented method for implementing a content customization service that utilizes  cross network identity data, comprising: 
an identity resolution system aggregating, for each of one or more specified identities, by one or more computer processors, a plurality of intra-related identities on a social graph into an aggregated meta-identity node representing a single underlying entity at an established likelihood, the
said aggregated meta-identity node containing a unified meta- profile comprising at least one of: 



wherein at least one of the plurality of intra-related identities is not registered 
and either 
responding to requests for content customization for one or more specified identities by utilizing the aggregated meta-identity node
responding to requests for content customization for one or more specified keywords by utilizing the aggregated meta-identity node

13. (AMENDED) The method of Claim 9 wherein the content customization of recommended demographic groups returns a listing of demographic groups matching the specified identity’s meta-profile returns a listing of online services or websites the specified identity’s associated entities have either established a profile on or have an affinity to potentially use.

14.(AMENDED) The method of Claim 4 wherein the request for content customization for one or more specified keywords returns either a listing of: one or more secondary terms  appearing with the one or more specified terms in cross-network profiles, or one or more online services or websites which feature profiles matching the specified terms.

15.(AMENDED) A computer system comprising: one or more server computers comprising non-transitive computer memory and configured to provide a content customization service that is implemented by configuring the one or more server computers and computer memory to: 
aggregate, for each of one or more specified identities,  utilizing an identity resolution system, one or more intra-related identities on a social graph into a single node representing a single underlying entity at an established likelihood, the said aggregated meta-identity node containing a unified meta-profile comprising at least one of: 



wherein at least one of the plurality of intra-related identities is not registered 
and either 
respond to requests for content customization for one or more specified identities by utilizing the aggregated meta-identity node
or Application No. 15/968,703Proposed Amendment B: 4 
respond to requests for content customization for one or more specified keywords by utilizing the aggregated meta-identity node

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The 112 rejections have been overcome by Applicant’s and Examiner’s amendments.
The Examiner asserts that the combination of Paseman and Wheeler does not disclose “wherein at least one of the plurality of intra-related identities is not registered with the identity resolution system.”  
In Paseman, the various identities of the user are supplied to the system by the user for Paseman to aggregate, thus, Paseman does not disclose “wherein at least one of the plurality of intra-related identities is not registered with the identity resolution system.”  
Wheeler is cited to disclose an established likelihood and does not disclose the new limitation of “wherein at least one of the plurality of intra-related identities is not registered with the identity resolution system.”  
The most relevant NPL:
S. Saklikar and S. Saha, "A Social Query Framework," 2007 2nd International Conference on Communication Systems Software and Middleware, Bangalore, India, 2007, pp. 1-11, doi: 10.1109/COMSWA.2007.382412. See page 7:
1) Social Identity Federation function
Identity Federation [8] allows the assertion of a user's credentials from one domain to another, to give the user a Single Sign On (SSO) experience whilst moving from one domain to another. The Social Query protocol builds on this concept and defines the Social Identity Federation Function which enables the assertion exchange across different social networks, each with different domain affiliations. The <identityCredentials> parameter, would include the appropriate credentials in the form of assertions. These assertions can be verified at each user node, to ensure that only authorized users can propagate such queries/replies. There are two mechanisms for using Identity Federation technologies.
When the source and the target social network domains are in the same Circle of Trust (i.e. have trust/business-based relationships with each other) then they can verify and accept each others' assertions to allow users to propagate social query protocol messages in between their networks. Such a scenario is depicted in Fig. 8.
It is also possible, that the involved social network domains are not in the same Circle of Trust. Herein, one user within one social network domain, who has another identity with the other social network domain can serve as the connecting link for propagating queries. As shown in Fig. 9, this is similar to a social identity loopback kind of functionality for this particular user, who propagates the query locally to another identity of hers, associated with another social network domain and then uses that other identity in that other social network to appropriately propagate the message. It is necessary that the user, support these actions with the appropriate credentials to prove rightful receipt of message at one identity and the right to send the message from another identity. Thus, this user with two identities in two different social domains, serves as a social link for propagating the queries/replies.
S. Foll, J. Pontow, D. Linner and I. Radusch, "Classifying Multimedia Resources Using Social Relationships," Eighth IEEE International Symposium on Multimedia (ISM'06), San Diego, CA, USA, 2006, pp. 690-695, doi: 10.1109/ISM.2006.46. See page 3:
4.1 Personalization and Recommendation
PerRec is intended to determine and recommend resources most appropriate to users. The system is composed of a generic component that provides core functionality to enable personalization of contents and users based on user activities. These activities serve as a data source for the determination of interests. Interests are obtained by using two different approaches, a content-based approach and an approach based on collaborative filtering. The content-based approach is derived from the idea of recommending content that is similar to the contents a user liked in the past. The collaborative filtering approach tries to find patterns in the user's behavior to cluster users and make recommendations within these clusters of people.
Based on unique identifiers of items and statistical comparisons among the histories of the users, items that have received a positive feedback by one user are recommended to a group of users with similar histories. Later on, we point out features that make use of both of the functionalities described above.
None of the cited references disclose “wherein at least one of the plurality of intra-related identities is not registered with the identity resolution system.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLE A MCCORMICK/             Primary Examiner, Art Unit 3629